                           Case 1:20-cv-09797 Document 3 Filed 11/20/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                   Southern District of New York             [:]

                    NICOLE DI SCHINO,                                        )
                                                                             )
                                                                             )
                                                                             )
                            Plaintiff(s)                                     )
                                V.                                           )     Civil Action No.
                                                                             )
              MERGERMARKET (U.S.) LTD.
                    d/b/a Acuris,                                            )
                                                                             )
                                                                             )
                                                                             )
                           Defendant(s)                                      )

                                                    SUMMONS IN A CIVIL ACTION
                                       .i MERGERMARKET (U.S.) LTD. d/b/a Acuris
To.. (D·"
       e1en dan t's n ame an d a ddress/
                                       cIo Ro b e rt M . Ku h n I e, E sq.
                                       1345 Avenue of the Americas, 49th Fl.
                                       New York, NY 10105




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Anne L. Clark
                                Emily Miller
                                Vladeck, Raskin & Clark P.C.
                                565 5th Avenue, 9th Fl.
                                New York, NY 10017


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                      CLERK OF COURT


Date:
                                                                                                   Sign ature of Clerk or Deputy Clerk
